                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



J.S.T. CORPORATION,

        Plaintiff,

v.                                                                       Case No. 15-13842

ROBERT BOSCH LLC,                                                      HON. AVERN COHN
f/k/a ROBERT BOSCH
CORPORATION,
ROBERT BOSCH GMBH, and
BOSCH AUTOMOTIVE PRODUCTS
(SUZHOU) CO., LTD.,

      Defendants.
___________________________________/

                                 ORDER
          ADOPTING REPORT AND RECOMMENDATION NO. 10 (Doc. 373)
     REGARDING JST’S MOTION TO MODIFY THE SCHEDULING ORDER (Doc. 300)
                  AND THE FILING OF SEALED DOCUMENTS
                                    I.

        This is a misappropriation of trade secrets case. Plaintiff, J.S.T. Corporation

(“JST”), is suing Defendants, Robert Bosch LLC, Robert Bosch GmbH, and Bosch

Automotive Products Co., Ltd. (collectively, “Bosch”).

        The Court appointed an Expert Advisor to deal with discovery and other matters.

(Doc. 191). The Expert Advisor issued a Report and Recommendation No. 10 Regarding

Protective Order and Sealing of Documents (Doc. 373) which addresses JST’s motion to

modify the scheduling order (Doc. 300) and the Court’s concern over the volume of

documents being filed under seal. See Doc. 322. The Expert Advisor recommends the

following:
       1.     The Stipulated Protective Order (Docs. 28, 170, 171) not be modified

              or vacated

       2.     The parties shall be more judicious in filing documents under seal. To this

              end, the Expert Advisor recommends a six (6) step procedure for the parties

              to follow when filing documents under seal. This procedure includes a

              provision awarding attorney fees and costs incurred by the party that

              prevails in a contested sealing issue.

The parties did not lodge any objections with the Expert Advisor.

                                             II.

       The Court, having considered the matter, agrees with the recommendations of the

Expert Advisor. Accordingly, Report and Recommendation No. 10 is ADOPTED as the

findings and conclusions of the Court. JST’s motion to modify the scheduling order is

DENIED. The parties shall follow the six (6) step procedure when filing documents under

seal as set forth the in Report and Recommendation. See Doc. 373 at p. 9-10.

       SO ORDERED.


                                                   S/Avern Cohn
                                                   AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE

Dated: 5/6/2019
      Detroit, Michigan




                                             2
